On Motion for Rehearing.
In their motion for rehearing appellees call our attention to the fact that the conversation between appellant and H. J. Hoefer and T. R. Hoefer, in which appellant contends these two brothers expressed approval of and ratified the contract of sale made by R. R. Hoefer, occurred long after they had executed the contracts of sale and deeds conveying their interests in the land to appellees and after this suit was instituted. They contend that H. J. and T. R. Hoefer had therefore put it beyond their power to ratify the contract between R. R. Hoefer and appellant and that, even if they ratified it in the conversations referred to, such ratification was ineffective as to appellees.
The Law is ever jealous of the rights of innocent purchasers and if, prior to the ratification of an unauthorized contract by the purported principal, third persons have, in good faith, acquired substantial rights or been placed in such position in reference to the property involved that they will be prejudiced by the ratification, the principal will not be allowed thus to overreach and defeat those rights. Mechem on Agency, 2nd Ed., Paragraph 486; Swiss Oil Corporation v. Hupp, 232 Ky. 274,22 S.W.2d 1029. The deeds executed by H. J. and T. R. Hoefer to appellees Marble and Jackson had not been delivered but were placed in escrow with the contracts of sale. The facts concerning the question of their ratification of the contract and the question of whether or not appellees had, in good faith, acquired rights in the property that are so protected is a question of fact to be decided by the jury.
In further support of our conclusions as expressed in the original opinion we cite: Dana v. Turlay, 38 Minn. 106, 35 N.W. 860; Sleeper v. Murphy, 120 Iowa 132, 94 N.W. 275; Stuart v. Mattern, 141 Mich. 686,105 N.W. 35.
In his reply to the motion for rehearing appellant contends that judgment should be here rendered in his favor as against those who executed deeds and thereby ratified the original contract of sale. We find nothing in either motion which changes our views as expressed in the original opinion and the motions will be overruled